                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

James R. Rose,                           )                   C/A No. 0:18-2985-RBH-PJG
                                         )
                           Plaintiff,    )
                                         )
v.                                       )                              ORDER
                                         )
M. Stephan; Washington; Peoples; Unknown )
Sergant,                                 )
                                         )
                           Defendants.   )
_____________________________________ )

       This is a civil action filed by a self-represented state prisoner. Under Local Civil Rule
73.02(B)(2) (D.S.C.), pretrial proceedings in this action have been referred to the assigned United
States Magistrate Judge.

       By order dated December 5, 2018, the court authorized service of process against the
defendants. (ECF No. 12.) However, the summons for Defendant “Unknown Sergant” was
returned unexecuted because the South Carolina Department of Corrections’ Office of
General Counsel could not identify the defendant. (ECF No. 16.) A copy of the deficient Form
USM-285 is attached to this order.

         Plaintiff is reminded that he must provide, and is responsible for, information sufficient to
identify the defendant on the Form USM-285. The United States Marshal cannot serve an
inadequately identified defendant. Rule 4(m) provides that, unless a defendant is served within
ninety (90) days after the complaint is filed, the court must dismiss an action without prejudice as
to that defendant. See Robinson v. Clipse, 602 F.3d 605, 608-09 (4th Cir. 2010) (tolling ninety-day
service period during initial review); Mendez v. Elliot, 45 F.3d 75, 78S80 (4th Cir. 1995) (collecting
cases). If Plaintiff intends to effect service on “Unknown Sargent,” Plaintiff must complete and
return a summons and Form USM-285 for the defendant before the ninety-day deadline. These
documents must be mailed to: Clerk of Court, 901 Richland Street, Columbia, South Carolina 29201.

TO THE CLERK OF COURT:

        The Office of the Clerk of Court is directed to mail a copy of this order, a copy of the
deficient Form USM-285, a blank summons form, and a blank Form USM-285 to Plaintiff.




                                            Page 1 of 3
      IT IS SO ORDERED.

                                                   ____________________________________
                                                   Paige J. Gossett
                                                   UNITED STATES MAGISTRATE JUDGE
February 6, 2019
Columbia, South Carolina

          Plaintiff’s attention is directed to the important warning on the next page.




                                         Page 2 of 3
      IMPORTANT INFORMATION ....PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of electronic
or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for filing,
including pleadings, exhibits to pleadings, discovery responses, and any other document submitted
by any party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer
should not put certain types of an individual’s personal identifying information in documents
submitted for filing to any United States District Court. If it is necessary to file a document that
already contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e) (protective
orders).




                                            Page 3 of 3
